* Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment and those portions have been filed separately with the
Securities and Exchange Commission.
 
LIQUID MANAGEMENT PARTNERS, LLC
 
DISTRIBUTION AGREEMENT
 
With
 
HEALTH & WELLNESS PARTNERS, INC.
 
THIS AGREEMENT ("Agreement") entered into as of March 5, 2009 by and between
Liquid Management Partners, LLC, a New York limited liability company with an
office located at 320 Northern Boulevard Great Neck NY 11201 (the "Supplier"),
and Health and Wellness Partners Inc. 15641 Red Hill Avenue, Suite #200 Tustin,
CA 92780 (the "Distributor").
 
WHEREAS, the Supplier is in the business of marketing, selling, and promoting
certain beverage products; and
 
WHEREAS, the Distributor is in the business of selling and distributing
beverages to retail and wholesale customers and has the financial resources,
facilities, personnel, and expertise necessary to successfully distribute the
Supplier's beverage products in the territory hereinafter defined herein; and
 
WHEREAS, the Distributor wishes to obtain, and the Supplier is willing to grant
to the Distributor an exclusive right, subject to certain specific exceptions
and limitations set forth herein, to distribute and sell the Supplier's beverage
products to retail and wholesale customers for purposes of consumption and
resale in the territory hereinafter defined herein:
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations and agreements set forth herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Supplier and the Distributor, intending to be legally bound, hereby agree as
follows.
 
1.           DEFINITIONS. For purpose of this Agreement, the following terms
shall have the respective meanings indicated below.
 
1.1.           Products. The Supplier's beverage products set forth in Exhibit A
to this Agreement (the "Products").
 
1.2.           Quotas. The specified minimum purchase volumes for the Products
set forth in Exhibit B to this Agreement.
 
1.3.           Territory. The geographical territory set forth in Exhibit C to
this Agreement.
                               
                                1.4.           Prices. The prices for the
Products set forth in Exhibit D to this Agreement.



 
 

--------------------------------------------------------------------------------

 
* Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment and those portions have been filed separately with the
Securities and Exchange Commission.
 
2.           GRANT OF DISTRIBUTION RIGHT
 
2.1.           Exclusivity. Subject to the terms and conditions of this
Agreement, the Supplier hereby grants to the Distributor and the Distributor
hereby accepts from the Supplier an exclusive right to sell and distribute the
Products to customers located within the Territory. The Distributor may not sell
or distribute the Products over the Internet, whether or not within the
Territory.
 
2.2.           Distribution Rights of Supplier. The Supplier shall be free to
sell and to distribute the Products within the Territory in the following
circumstances: if the Distributor, after receiving written notice from the
Supplier of a specific failure to provide service, fails to cure such failure
within ninety (90) days of such written notice. A failure to provide service
shall include:
 
           a.           A failure to service a significant and defined segment
of the Territory;
 
 b.           A failure, inability or unwillingness to service an identified
account.
 
However, during the period from thirty (30) days after such written notice until
the end of the ninety (90) day cure period, Supplier may distribute the Products
to customers of Distributor that are not being serviced by Distributor.
 
2.3.           Sub-Distributors. The Distributor may not appoint
sub-distributors in furtherance of its obligations under this Agreement to
service the Territory without the prior written approval of the Supplier, which
approval the Supplier agrees not to withhold unreasonably. In the event that
this Agreement is terminated for any reason whatsoever, any and all
sub-distributor agreements entered into by the Distributor shall automatically
terminate at the same time. In the event that the Supplier is reasonably
dissatisfied with the performance of any of the Distributor's sub-distributors,
the Supplier may notify the Distributor of such dissatisfaction in writing,
following which the Distributor shall have sixty (60) days in which to terminate
the affected sub-distributorship without any disruption of service to the
accounts being serviced by the affected sub-distributor.
 
2.4.           Sales Only Within the Territory. The Distributor shall sell and
supply the Products only to customers located within the Territory, and shall
not sell or supply the Products to any customer whom the Distributor knows or
has reason to know will sell or supply the Products to customers outside of the
Territory.
 
2.5.           No Agency. The relationship between the Supplier and the
Distributor is that of seller and buyer. The Supplier and the Distributor are
independent business entities and are not the agents of one another. Neither
party shall hold itself out as, or represent to others that it is, a member or
shareholder of the other party, that it is the other party's agent for any
purpose or that it has authority to bind the other party in any manner
whatsoever.
 
 
 

--------------------------------------------------------------------------------

 
* Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment and those portions have been filed separately with the
Securities and Exchange Commission.
 
2.6. Transfer of ownership and change in management- Liquid Management shall
have the right to terminate this agreement in an event of transfer of ownership
or change in management. Upon termination of this contract, Liquid Management
Partners shall have no obligation or liabilities to this contract.
 
3.           MARKETING OBLIGATIONS.
 
3.1.           Distribution to Customers. The Distributor shall distribute the
Products only to retail and wholesale customers within the Territory. The
Distributor may not sell or distribute the Products over the Internet, whether
or not within the Territory.
 
3.2.           Distributor Promotional Efforts and Service. The Distributor
shall use its best efforts to professionally and aggressively promote and sell
the Products to customers and potential customers within the Territory and to
properly, promptly, and professionally service all of its customers within the
Territory.
 
3.3.           Minimum Sales Requirements. The Distributor shall attain the
Quotas set forth in Exhibit B. In each specified time period, the Distributor
shall order from the Supplier and shall pay the Supplier for an amount of the
Products equal to or in excess of the Quotas set forth in Exhibit B.
 
3.4.           Supplier Assistance. The Supplier may, in its sole discretion,
furnish to the Distributor marketing and promotional materials, with or without
charge, in accordance with its national program for such materials. In the event
that the Supplier receives requests for information relating to or purchase
orders for the Products from customers or potential customers within the
Territory, the Supplier shall promptly forward such requests or purchase orders
to the Distributor.
 
3.5.           Reports. Not later than twenty (20) days after the end of each
calendar month during the term of this Agreement, the Distributor shall deliver
to the Supplier a written and accurate report containing the following
information with respect to the immediately preceding calendar month:
                                a.            Monthly depletions of the Products
measured in cases for each item;

b.           Year to date sales of the Products measured in cases for each item;
c.           The number of active customer accounts for the Products within the
Territory.
                d.           The volume daily sales broken out by individual
Products measured in cases.
                e.           A sample month report consistent with the
requirements of this section is set forth in Exhibit F to this Agreement (the
"Monthly Report"). Any changes to the format or contents of the Monthly Report
shall be sent by the Supplier to the Distributor by electronic mail at the
beginning of the month in which such changes are to take effect.


 
 
 

--------------------------------------------------------------------------------

 
* Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment and those portions have been filed separately with the
Securities and Exchange Commission.
 
3.6.           Sales Controls. The Distributor shall establish, maintain, and
effectively use a system of sales control, including, but not limited to,
records of sales, and shall furnish to the Supplier at such times as they may be
requested by the Supplier such reports as the Supplier may require, including,
but not limited to, annual marketing plans, reports of sales, volume daily
sales, package distribution, and inventory.
 
3.7.           Marketing by Supplier. The Distributor will cooperate with the
Supplier in conducting such sales and marketing programs and studies as the
Supplier may from time to time propose for the Territory. The Distributor shall
avoid any sales policies, trade activities or advertising that would be
injurious to the reputation or goodwill of the Supplier or the Products. The
Distributor shall bear all of its own costs in marketing the Products with the
Territory, the Price reflecting an amount that assists the Distributor in doing
so.
 
3.8.           Warehouse. The Distributor shall maintain a warehouse of
sufficient size, space, and environmental controls to properly handle and
maintain the Products and packages of the Products and shall maintain a
representative, balanced, and adequate inventory of the Products in order to
ensure that customers in the Territory have an adequate supply of the Products
at all times. The Supplier represents that it has reviewed the Distributor's
warehouse plan and that it is consistent with the Supplier's standards.
 
3.9.           Compliance with Law. The Distributor will comply with all local,
state, and federal laws and regulations relating to the sale and distribution of
the Products and to secure and maintain all necessary licenses and permits as
may be required to operate and maintain the Distributor's business.
 
4.           ORDER PROCEDURE AND PAYMENT.
 
4.1.           Orders. All orders by the Distributor for the Products shall be
sent in writing to the Supplier as follows: by facsimile to the number set forth
in Paragraph 13.3, below, by ordinary mail to the address set forth in Paragraph
13.3, below, or by electronic mail to the e-mail address set forth in Paragraph
13.3, below. All orders shall be accepted by the Supplier.
 
4.2.           Supplier's Acceptance. All orders for the Products by the
Distributor shall be for a minimum quantity of one standard trailer load and
shall be subject to acceptance by the Supplier and shall not be binding upon the
Supplier until the Supplier issues written confirmation of acceptance of the
order to the Distributor. The Supplier will provide written confirmation of its
acceptance of orders received from the Distributor, by facsimile or electronic
mail.
 
                                4.3.           Controlling Terms. The terms and
conditions of this Agreement and of the applicable written confirmation of
orders and acceptance of orders shall apply to each order accepted or shipped by
the Supplier hereunder. Any terms or conditions appearing on the face or reverse
side of any purchase order, acknowledgement or confirmation that are different
from or in addition to those required hereunder shall not be binding on the
parties, even if signed and returned by the Supplier.
 
 
 
 

--------------------------------------------------------------------------------

 
* Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment and those portions have been filed separately with the
Securities and Exchange Commission.
 
4.4.           Payment. The Distributor shall pay for the Products in cash or by
check prior to delivery, unless other credit terms have been authorized in
writing in advance by the Supplier. In the event the Distributor owes any
outstanding balance to the Supplier, the Supplier may withhold delivery of the
Products until all outstanding balances have been paid in full.
 
4.5.           Distributor Financial Condition. The Distributor represents to
the best of its knowledge that it is and at all times during the term of this
Agreement shall remain in good financial condition, solvent, and able to pay
invoices for the Products when due. The Distributor agrees to furnish, when
requested by the Supplier, such financial reports as may be deemed necessary by
Supplier, including, but not limited to, a current balance sheet and a current
profit and loss statement.
 
     5.              WARRANTY. Subject to the terms and conditions of this
Agreement, the Supplier warrants that the Products, when and as delivered to the
Distributor, are authentic, are fresh, and conform to the specifications for the
Products and conform to all state and federal laws applicable to such type of
products, and, to the best of its knowledge, are free from defects in contents
and workmanship. The Supplier warrants and represents that it has the full
authority and right to market, sell, distribute, and promote the Products
exclusively in the Territory.
 
6.           CONFIDENTIAL INFORMATION. The Distributor acknowledges that the
Supplier possesses confidential and proprietary information in the form of, but
not limited to, formulas, reports, customer lists, marketing strategies, new
business proposals, business records, and business information (hereinafter
collectively referred to as "Confidential and Proprietary Information"), all of
which are utilized in the Supplier's business and are the property of the
Supplier. The Distributor acknowledges that it has or will come into contact
with Confidential and Proprietary Information and agrees to keep confidential
and secret all such Confidential and Proprietary Information and shall not, in
perpetuity, directly or indirectly, use for itself or for any other person,
partnership, corporation or entity or otherwise copy, sell, transfer, disclose
or make available to any other person, partnership, cooperation or entity in any
form or manner whatsoever, whether in writing, oral or computer form, any
Confidential and Proprietary Information, except as contemplated by the terms of
this Agreement. The Prices charged by the Supplier and paid by the Distributor
shall be deemed "Confidential and Proprietary Information". The Distributor
agrees, upon termination of this Agreement, to return any and all "Confidential
and Proprietary Information" in its possession to the Supplier, including, but
not limited to, copies or other reproductions that it may have made or received.
During the term of this Agreement, the Distributor shall use its best efforts to
maintain the secrecy of all Confidential and Proprietary Information. The
Distributor shall refrain from using, disclosing, or otherwise exploiting any
Confidential and Proprietary Information for any purpose not specifically
authorized by this Agreement or not necessary to the performance of its
obligations hereunder. Confidential and Proprietary Information may only be
disclosed by the Distributor to those employees of the Distributor who need such
information to effectively perform their responsibilities to distribute the
Products.
 
7.           EXCLUSIVITY. The Distributor, as partial consideration for
exclusivity in the Territory, agrees not to market or to distribute any beverage
products that compete with the Products or have similar attributes to the
Products during the term of this Agreement. If the Distributor breaches or
               
 
 

--------------------------------------------------------------------------------

 
* Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment and those portions have been filed separately with the
Securities and Exchange Commission.
 
threatens to breach any provision of this paragraph 7, the Supplier may seek
specific performance or injunctive relief from a court having personal
jurisdiction over the Distributor.
 
8.           TRANSSHIPMENT. The Distributor shall not, whether directly or
indirectly, sell, distribute, deliver or divert the Products outside of the
Territory without the prior written permission of the Supplier. In addition to
all other remedies available to the Supplier for breach of this Paragraph 8, the
Distributor shall pay to the Supplier, within thirty (30) days of any
transshipment of the Products, the amount of $5.00 for each and every case of
the Products that was so sold or distributed by the Distributor or the
Distributor's agents, including sub­distributors, outside of the Territory.
 
9.           INSURANCE. The Distributor shall maintain general and public
liability and Products liability insurance in a sum of not less than $1,000,000
underlying coverage and $2,000,000 excess or umbrella. The insurance policies
purchased by the Distributor shall require the insurer to notify the Supplier no
more than thirty (30) days prior to any non-renewal or cancellation.
 
10.           TRADEMARKS. All trademarks, trade dress, copyright, and goodwill
as they relate to the Products, along with all packaging, images, merchandising,
and advertising materials concerning the Products remain the sole and exclusive
property of the Supplier. The Supplier grants to the Distributor the right and
license, during the term of this Agreement, to use its trademark, trade dress,
and Product images to promote the goodwill and sale of the Products in the
Territory, and any use of the same shall be to promote the Products in the best
possible manner. All marketing materials proposed by the Distributor are subject
to the Supplier's approval before use.
 
11.           TERM. This Agreement shall commence on the date first above
written and shall remain in force until December 31, 2007, and thereafter will
be automatically renewed for successive one (l) year terms.
 
12.           TERMINATION.
 
12.1.  By Supplier. The Supplier may terminate this Agreement in the event of:
a.           The liquidation or dissolution or written notice thereof of the
Distributor;
b.           An assignment by the Distributor for the benefit of creditors; or
c.           The filing of a voluntary or involuntary petition under the
provisions of the United States Bankruptcy Code or the appointment of a receiver
for the property of the Distributor, the filing of which remains uncontested and
undischarged by the Distributor at the end of thirty (30) days after such
filing.


12.2.  By Supplier. The Supplier may terminate this Agreement if the Distributor
shall breach a material term or condition of this Agreement and shall fail to
cure said breach within thirty (30) days after receipt of written notice from
the Supplier stating the nature of such breach. The foregoing Paragraphs 2.3,
2.4, 2.5,3.1,3.2,3.4, 3.6,3.7,3.8,3.10,4.4,4.5,6, 7, 8, and 9 are deemed
material terms and conditions of this Agreement. If such breach is of a nature
that it caml0t reasonably be cured within thirty (30) days, the Supplier may
terminate this Agreement only if the Distributor fails to commence to cure such
breach within such thirty (30) day period and thereafter to proceed diligently
to cure such breach. If the breach with respect to which notice
 
 
 

--------------------------------------------------------------------------------

 
* Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment and those portions have been filed separately with the
Securities and Exchange Commission.
 
is given is the failure of the Distributor to perform its obligations hereunder
to service customers, such notice shall specify the location in the Territory in
which the breach occurred. If the Distributor fails to cure such breach within
such thirty (30) day period or fails to commence to cure such breach as provided
for above, the Supplier may then terminate this Agreement upon at least thirty
(30) days prior written notice of such termination to the Distributor.
 
12.3. By Supplier. The Supplier may terminate this Agreement if the Distributor
shall fail to purchase and to pay for at least the Minimum Purchase Volume
specified in Exhibit B, or otherwise materially breaches the terms and
conditions set forth in Exhibit B.
 
12.4. Consequence of Survival. Upon termination of this Agreement, the Supplier
shall have the right to repurchase all saleable Products inventory and point of
sale materials in the possession or under the control of the Distributor at
landed net invoice prices. Upon termination of this Agreement, the Distributor
shall furnish to the Supplier:
 
 
a. A detailed report enumerating all customer accounts serviced by the
Distributor using the Products, whether directly or indirectly,

 
 
b. Detailed information relating to each customer account, including servicing,
prices, delivery frequency, promotion, and all other relevant information
necessary to continue servicing said accounts in an orderly fashion.

 
13.           MODIFICATIONS, AMENDMENTS, AND WAIVERS. This Agreement may not be
modified or amended, including by custom, usage of trade or course of dealing,
except by an instrument in writing signed by duly authorized officers of both of
the parties hereto. Performance of any obligation required of a party hereunder
may be waived only by a written waiver signed by a duly authorized officer of
the other party, which waiver shall be effective only with respect to the
specific obligation described therein. The waiver by either party hereto of a
breach of any obligation of the other shall not operate or be construed as a
waiver of any subsequent breach of the same provision or any other provision of
this Agreement.
 
                               13.1. Assignment. The Supplier's grant of
distribution rights hereunder is based upon its trust and confidence in the
Distributor and in the current owners of the Distributor. The Distributor's
rights and obligations under this Agreement may not be transferred or assigned
in any manner, voluntary or involuntary, to any other person or entity, without
the express written consent of the Supplier. Such assignment must be for the
entire Agreement. For purposes of this provision, a transfer or assignment shall
include, but not be limited to, the following: (a) gift; (b) merger of the
Distributor with any other entity; and (c) sale, gift, transfer or issuance of
more than 10% of the equity ownership, shares or stock of the Distributor to any
person, persons or entities other than the current owners or their immediate
family members as of the date of this Agreement. Upon the occurrence of any
attempted transfer or assignment of this Agreement without the express written
consent of the Supplier, this Agreement shall immediately terminate, without
further notice and without any opportunity to cure.
                               
 
 

--------------------------------------------------------------------------------

 
* Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment and those portions have been filed separately with the
Securities and Exchange Commission.
 
13.2. Force Majeure. The Supplier and the Distributor shall not be responsible
for any failure to perform due to unforeseen circumstances or to causes beyond
its reasonable control, including but not limited to acts of God, war, riot,
embargoes, acts of civil or military authorities, fire, floods, accidents,
strikes or shortages of transportation facilities, fuel, energy, labor or
materials. In the event of such delay, the Supplier may defer the delivery date
for a period equal to the time of such delay.
 
13.3. Notices. Unless otherwise specifically provided, all notices required or
permitted by this Agreement shall be in writing and may be delivered personally,
or may be sent by facsimile or certified mail, return receipt requested, to the
following addresses, unless the parties are subsequently notified of any change
of address in accordance with this Section 13.3.
 
If to the Supplier:
 
Liquid Management Partners LLC
320 Northern Blvd, Suite 17
Great Neck, New York 11021
Attention: Michael H. Lam, President
Facsimile: (516) 773-0065
E-mail: MichaelL@liquidiceenergydlink.com


With a copy of said Notice to


Bruce D. Johnson, Esq.
Johnson & Associates
950 Third Avenue, Suite 2602
New York, New York 10022
Facsimile: (212) 808-5536


If to the Distributor:


Health and Wellness Partners Inc.
15641 Red Hill Avenue, Suite #200
Tustin, CA 92780
Attention, President
Facsimile:

 
Any notice shall be deemed to have been received as follows: (a) if by personal
delivery, upon receipt; (b) if by certified mail, return receipt requested, upon
receipt; and (c) if by facsimile, twenty-four (24) hours after transmission or
dispatch.
 
 
 
 

--------------------------------------------------------------------------------

 
* Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment and those portions have been filed separately with the
Securities and Exchange Commission.
 
13.4. Choice of Law. This Agreement shall be construed in accordance with and
shall be governed by the laws of the State of New York applicable in the case of
agreements to be performed entirely within the State of New York, exclusive of
any choice of law principles the application of which would result in the
application of the laws of a different jurisdiction. The Distributor expressly
agrees to submit to the jurisdiction of the United States District Court for the
Southern District of New York or the courts of the State of New York and that
proper venue shall be had in New York, New York regarding any and all disputes
arising under this Agreement.
 
13.5. Authority. The Supplier has all requisite power and full authority to
enter into this Agreement. The Distributor has all requisite corporate power and
authority to enter into this Agreement. This Agreement has been duly and validly
executed and delivered by the parties and constitutes a legal, valid, and
binding agreement, enforceable in accordance with its terms. This Agreement
shall be binding upon and inure to the benefit of the successors, heirs,
executors, and legal representatives of the respective parties hereto.
 
13.6. Further Assurances. The parties agree to execute and deliver any and all
other agreements, instruments or documents which may be necessary or appropriate
to effectuate or evidence the transactions contemplated by this Agreement.
 
13.7. Headings. The headings contained in this Agreement are for convenience of
reference only and are not to be considered in connection with the
interpretation or construction of this Agreement.
 
13.8. Entire Agreement. This Agreement and the Exhibits attached hereto
constitutes the entire understanding and contract between the parties and
supersedes and all prior and contemporaneous, oral or written representations,
communications, understandings, and agreements between the parties with respect
to the subject matter hereof. The parties acknowledge and agree that neither of
the parties is entering into this Agreement on the basis of any representations
or promises not expressly contained herein.
 
13.9. Execution in Counterparts. This Agreement may be executed in identical
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute but one agreement.
 
 
 

--------------------------------------------------------------------------------

 
* Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment and those portions have been filed separately with the
Securities and Exchange Commission.
 
IN WITNESS WHEREOF, the parties have set their hands and seals on the date and
year first above written.

 
Health and Wellness Partners, Inc
      By: /s/Milton C. Ault   Milton C. Ault III, President & CEO       By:
/s/Gary R. Gottlieb   Gary R. Gottlieb, Chief Financial Officer      
Liquid Management Partners, LLC
      By: /s/Michael H. Lam  
Michael H. Lam, President
 

 
 
 

--------------------------------------------------------------------------------

 
* Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment and those portions have been filed separately with the
Securities and Exchange Commission.
 
EXHIBIT A
 
PRODUCTS
 
Distributor shall be permitted to distribute the following Products in the
Territory:
 
Regular Liquid Ice™ Energy Drink in 8.3 ounce cans
 
Sugar Free Liquid Ice™ Energy Drink in 8.3 ounce cans
 
Regular Liquid Ice™ Energy Drink in 12 ounce cans
 
Sugar Free Liquid Ice™ Energy Drink in 12 ounce cans
 
 
 

--------------------------------------------------------------------------------

 
* Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment and those portions have been filed separately with the
Securities and Exchange Commission.
 
EXHIBIT B
 
SALES AND MARKETING PLAN
 


A.          INITIAL ORDER. The Initial Order shall consist of three trailers of
the Products.
 
B.          MINIMUM PURCHASE VOLUME. During the first six months of this
Agreement, the Distributor shall purchase no less than three standard trailer
loads per month equaling eighteen trailers at the end of the six month starting
from the date of which the contract was executed. Starting from the first day
after the six months from the execution date, the distributor shall order no
less than 37,440, cases per month ending in twelve months from the date of
execution. Distributor agrees to order 41,666, cases per month from the first
year anniversary from the date of execution of this contract to six months after
the first month of the one year anniversary totaling 250,000, cases of Liquid
Ice Energy Drink.
 
                  C.           Any breach in exhibit B will deem to be a
material breach of this contract and the supplier shall have the right to
terminate this contract.
 


 
Agreed to by the Distributor: /s/ Milton C. Ault
 
 
 

--------------------------------------------------------------------------------

 
* Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment and those portions have been filed separately with the
Securities and Exchange Commission.
 
EXHIBIT C
 
TERRITORY
 
The Distributor may distribute and sell the Products within the State of
California.
 
 
 

--------------------------------------------------------------------------------

 
* Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment and those portions have been filed separately with the
Securities and Exchange Commission.
 
EXHIBIT D
 
PRICES
 
*
 
* The confidential portion has been omitted and filed separately with the
Securities and Exchange Commission
 
 
 

--------------------------------------------------------------------------------

 
* Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment and those portions have been filed separately with the
Securities and Exchange Commission.
 
EXHIBIT E
 
Monthly Report
 


 
Monthly Sales:


 
Depletion:

 
Inventory: